                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                       Plaintiff,

       v.                                                     Case No. 19-CR-116

WILLIAM A JULIUS,

                       Defendant.


                             AMENDED ORDER TO DISCLOSE


       Defendant William A. Julius is charged with arson in the above case while under supervision

in case number 15-CR-39. His attorney requested and the court order the disclosure of the

revocation report and chronological logs in case number 15-CR-0039 to assist in his defense.

Probation thereafter advised the court that there were over 200 pages of information covering the

time period during which Julius was on supervision. Due to the volume of materials, and the

apparent lack of relevancy to the charge, probation has suggested that the court modify its order so

as to require disclosure only of those records for the period from August 20, 2017, the date on which

the arson is alleged to have occurred, to the present. Absent further explanation as to why records

that precede the arson might be relevant, Probation’s suggestion is adopted. Accordingly, the

court’s previous order is modified to require probation to release records from August 20, 2017 to

the present in electronic format to counsel for both the government and the defendant.

       SO ORDERED this 30th           day of July, 2019.

                                              s/ William C. Griesbach
                                              William C. Griesbach, Chief Judge
                                              United States District Court
